 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8
                        DISTRICT COURT OF THE UNITED STATES
 9
                           FOR THE STATE OF CALIFORNIA
10
                        CENTRAL DISTRICT, EASTERN DIVISION
11
     GWEN FOLK, an individual,      )   CASE NO. 5:18-cv-00823 JLS (AFMx)
12
                                    )
13         Plaintiff,               )   ORDER TO DISMISS
                                    )
14
     vs.                            )
15                                  )   District Judge: Hon. Josephine L. Staton
     COSTCO WHOLESALE               )   Courtroom 10A, 10th Floor
16
     CORPORATION, a Corporation     )   Magistrate Judge: Hon. Alexander F.
17   and DOES 1 to 50, inclusive    )   MacKinnon (for Discovery)
                                    )   Courtroom 780, 7th Floor
18
           Defendants.              )
19                                  )   Filed:      March 26, 2018
                                    )   Removed:    April 20, 2018
20

21

22

23

24

25

26

27

28

                                         1
 1         Having Reviewed the parties’ Stipulation to Dismiss, the Court HEREBY
 2
     DISMISSED WITH PREJUDICE the entire action against Defendants filed by Plaintiff
 3

 4   Gwen Folk (“Plaintiff”) on the one hand, and Defendant, Costco Wholesale Corporation

 5   (“Defendant”), on the other hand (the “Motion”).
 6
           In accordance with the Stipulation, each party agrees to bear its own costs and
 7

 8   attorneys’ fees.

 9

10
      Dated: March 14, 2019
11

12

13                                    _______________________________________
14                                    THE HONORABLE JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
